En Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
The National Casia Register Co. vendió condicionalmente el 28 de diciembre de 1921 a M. Cajigas e Hijos una caja registradora marcada con el No. 442-1379-797 y valorada en $350, de los cuales el comprador pagó $35 pero no satis-fizo el resto del precio que se comprometió a pagar en pía-sos mensuales; venta que fue registrada en el registro de contratos condicionales del municipio de Agnadilla, domici-lio del comprador.
Esa caja fue vendida en subasta en la quiebra de M. Cajigas e Hijos y comprada por Francisco Forteza y Ca. que la vendió a R. A. Berdeguez, a quien lia demandado Tbe National Cash. Register Co. en octubre de 1923 para que le entregue dicha caja, a lo que se opuso el demandado.
La Corte de Distrito de Ponce, en grado de apelación, idictó sentencia condenatoria sin especial condena de costas que ha sido apelada por ambas partes, aunque limitado el recurso de la demandante al particular de las costas.
Dispone la Ley No. 61 de 1916 vigente en la fecha Je la venta condicional de la expresada caja que el título Je propiedad de las cosas muebles vendidas condicional-*160mente será retenido por el vendedor hasta que haya sido pagado totalmente o hasta que ocurra cualquier futuro evento o contingencia sujetos a las disposiciones de esa ley, teniendo derecho a recuperar la cosa en caso de incumpli-miento del contrato sujeto a otras disposiciones de la ley; condiciones que serán nulas en cuanto a terceras partes, y en lo que respecta a ellas la venta será considerada como absoluta, a menos que el contrato conteniendo dichas condi-ciones y reservas, o una copia fiel del mismo, haya sido inscrito en la secretaría del municipio donde resida el com-prador en el registro de ventas condicionales; y como en este caso el contrato de venta condicional a M. Cajigas e Hijos fué inscrito en la forma dispuesta por la ley, las con-diciones del mismo perjudican a los compradores posterio-res quienes adquirieron la caja sujeta a las mismas condi-ciones en que la tenía Cajigas e Hijos, por lo que la de-mandante tiene derecho a que le sea entregada la caja.
 Discute el demandado-apelante que el contrato debió inscribirse en el domicilio del vendedor como dice el texto en castellano de la ley, pero el texto en inglés dice que la inscripción se haga en el domicilio del compradoi’, y esa ley fué presentada en inglés y en este idioma fué aprobada por el Gobernador de esta Isla.
Las otras cuestiones suscitadas por el demandado no tienen importancia.
La apelación interpuesta por el demandante por las costas no ha sido perfeccionada presentándonos la transcripción de los autos para su apelación ni presentándonos su alegato escrito para sostenerla, por lo que debe ser desestimada.

La apelación del demandado debe ser declarada sin lu-gar y confirmarse la sentencia apelada, y el recurso de la demandante debe ser desestimado.